DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 2 December 2021, in the matter of Application N° 16/630,387.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 71 has been canceled.  Claim 74 has been added and is supported by the original disclosure (see e.g., ¶[0019] of the instant specification). 
Claim 1 has been amended to remove the language “in cells proximal to said face, more particularly”, and add in its place the recitation “wherein said powder charge is within said cell network”.  The amendment is supported notably as it already appears in rejected claims 44 and 58.
No new matter has been added.
Thus, claims 1, 44, 58-70, and 72-74 now represent all claims currently under consideration.

Information Disclosure Statement
One new Information Disclosure Statement (IDS) filed 2 December 2021 is acknowledged and has been considered.



Withdrawn Rejections
Rejection under 35 USC 112
Applicants’ amendment to claim 1 is sufficient in overcoming the previously raised indefiniteness rejection.  Said rejection is withdrawn over claim 1.  The rejection to claim 71 is rendered moot by its cancellation.

Rejections under 35 USC 102 and 103
Applicants traverse both the anticipation and obviousness rejections (both based on the teachings of Durdag et al.) on the grounds that Durdag fails to teach the recited gradient limitation.  The Examiner has carefully considered this limitation and agrees that the reference fails to clearly account for this limitation.  Both of the rejections are thus withdrawn in view of this argument.

New Rejections
Applicants’ amendments and/or submission of a new IDS have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Newly presented claim74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 74, the phrase “such as” appears three times within the claim and each instance renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP §2173.05(d).  Similarly, the parenthetical recitation of “(optical brighteners, oxidation prevention)” at the end of the claim appears to exemplify agents that prevent polyurethane (PU) foam yellowing.  However, this is not clear from the claim and the parenthetical agents are broadly and reasonably considered to operate as a recitation of “such as”.  Herein, for the purposes of continued examination on the merits, the Examiner broadly and reasonably considers the claim as being read on by any species of compound that meets the breadth of the recited compounds.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 44, 58, 60-62, 65, 66, 68, 70, 73, and 74 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shah et al. (US Pre-Grant Publication Nº 2010/0260824 A1; new IDS reference).

The wound care material additionally comprises a powder charge comprising a wound dressing additive or combinations thereof.  The matrix (or matrices) provide a tortuous (aka interconnected) network of pores.  Lastly, the aforementioned powder charge is recited as being present within the matrix  and diminishing in amount or concentration with increasing depth within said network.
Claim 44 is directed to a method of treating a wound comprising placing a loaded wound dressing layer into or over the wound.  The applied dressing layer comprises a porous matrix and a powder charge of antimicrobial release additive loaded within the matrix, wherein the additive is concentrated at least at a wound facing surface of the matrix.
The applied matrix is also considered to recite containing an antimicrobial agent.
Lastly, the recited “step” of the release additive being “activated upon contact with moist or aqueous medium,” while considered, is not considered to contribute to the patentability of the claimed method in view notably because the applied dressing is already recited as being placed in contact with the “activating” medium.
Independent claim 58 recites a wound dressing comprising a loaded wound dressing layer comprising:
a porous matrix comprising a wound facing surface and a reverse surface; and 
a powder charge of antimicrobial release additive loaded within the matrix, wherein the powder charge decreases in amount with increasing distance from at least the wound facing surface.
Shah discloses the limitation of the recited composition claims.  Figure 6, for instance, discloses the following antimicrobial-loaded, foam material structure:

    PNG
    media_image1.png
    694
    825
    media_image1.png
    Greyscale

Paragraph [0043] defines the variables seen within the Figure.  The foam material (100) possesses a porosity gradient (120) that is achieved when larger cells or pores (140) shown as being present on the wound-facing surface of the material (160) decrease in size as their presence progresses towards the inner reaches of the foam material (180, 200).
The pores are disclosed further as containing one or more antimicrobial agents, and are possibly combined with other therapeutic agents.  The larger pores that are present at the wound-facing surface of the dressing are also taught as containing a relatively high level of agent(s) to be released initially.
Antimicrobial agents disclosed as being loaded within the porous network are taught as including such compounds as PHMB or PEHMB, or in the alternative, metals such as silver.  claim 1 and ¶[0022].  The antimicrobial agents are also disclosed as being in such forms as powder form.  See ¶[0031].
Such is considered to teach the compositional and structural limitations recited in claims 1, 58, and 74.
The method recited by claim 44 is considered to be disclosed by the forgoing disclosure. The aforementioned ¶[0043] teaches that the material is part of a wound dressing which when applied to a wound will provide release of the antimicrobial agent(s) contained therein.
The limitations of claims 59 and 61 are disclosed, for instance, by claim 7 which teaches that the polymer foam comprises such dissolvable polymers as polyurethane foam, alginate foam, and hyaluronic acid foam.  See also ¶[0029].
The limitations recited by claims 60 and 70 are also met by the reference at ¶[0052] which teaches that the polymer matrix will also comprise structural fibers (e.g., CMC fibers).  Disclosure of the CMC or carboxymethylcellulose material is considered to read on claim 70 as the practiced cellulose material meets Applicants’ definition of a “superabsorbent polymer” as set forth in the instant specification (see ¶[0059]).
The limitations recited in claims 65, 66, and 68 are each directed to layers that are in direct contact with the loaded wound dressing layer.  Disclosure of the non-adherent layer in Figures 1 and 2, defined further in ¶[0034], is considered to meet the limitations of each of these claims.

    PNG
    media_image2.png
    309
    398
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    330
    480
    media_image3.png
    Greyscale

The above Figures depict embodiments of the practiced patch.  Item (12) in the left figure is the antimicrobial-loaded polymeric matrix.  Around the matrix, resides a non-adherent layer (14) which has perforations (16) that facilitate the absorption of fluid into the loaded foam, which in turn facilitates the release of the antimicrobial container therein.
Claim 73 recites that the matrix comprises a plurality of cells in which the antimicrobial release additive is at least partially embedded within said cells.  Paragraph [0046], describing the embodiment of Figure 8, is considered to meet the limitations of the claim.  Here, the antimicrobial agent is in the form of dissolvable beads (e.g., starch particles) that are then incorporated into the polymer foam matrix.  The incorporation of the beads within the matrix is considered to expressly teach that the active agent fills the pores or cavities within inherently created by the presence of the beads.  Paragraph [0009] offers additional teaching on this point as well stating that “dissolvable beads of varying size containing an antimicrobial agent and embedded in foam not only act as a carrier and delivery matrix for the antimicrobial agent, but also because of varying bead size and/or concentration gradient(s), deliver different concentrations of the antimicrobial agent at different times as needed; dissolvable beads embedded in foam present a dressing that has on-demand absorptive capacity; controlling pH to a slightly acidic level in the range of 6 to 7 to reduce chance of wound infections.”
The reference is thus considered to anticipate each of recited limitations.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 44, 58-68, 70, and 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US Pre-Grant Publication Nº 2010/0260824 A1; new IDS reference) in view of Durdag et al. (US Pre-Grant Publication Nº 2014/0336557 A1; of record) and Patel et al. (US Pre-Grant Publication Nº 2012/0177720 A1; new IDS reference).

The teachings of Shah as they disclose the aforementioned limitations, are also presented above.
Notably, the teachings of Shah expressly disclose a wound dressing material that comprises an absorbent, hydrophilic, polymeric, foam matrix that is porous.  Within the cavities of these pores resides antimicrobial agents whose concentration is greater at the skin-contacting surface that it is within the inner structure of the foam.  The foam matrix is additionally taught as containing a fibrous structure, which according to the reference, may be prepared using such polymers as carboxymethylcellulose.
At the outset, Shah is considered to be deficient with respect to claims 63, 64, and 67.
However, the teachings of Durdag, already of record, are considered to remedy these perceived deficiencies.
Claim 62 recites that the antimicrobial release additive is elemental silver, silver salts, silver complexes, caged forms thereof, caged forms of iodine, and combinations thereof.  This limitation is met by the teachings of Shah which teach the use of silver as an antimicrobial agent that is loaded into its practiced foam matrix wound dressing.
Claim 63, though, recites narrower species of silver and iodine that may embody the antimicrobial release additive.  Durdag teaches that the at least one antimicrobial agent comprises silver species (see e.g., claims 13 and 14).  Defining species of silver are disclosed throughout the reference: silver sulfadiazine (see ¶[0004]), silver salts such as silver zeolite (see e.g., Example 3); elemental silver and nano-silver SmartSilver® (see e.g., ¶[0142]).
2 to 4 mg/cm2.
Durdag discloses the claimed wound dressing composition as discussed above, and additionally discloses that the embedded antimicrobial agent may be silver, a silver salt (e.g., silver zeolite) or silver sulfadiazine.  Regarding the concentration of silver within the practiced device, Durdag teaches that resulting concentrations of silver within the medical dressings will range from 1-200 ppm or 0.001-0.2 mg/cm3.  See Example 6 at ¶[0177].
 The reference does not teach the concentration in terms of mass per unit area.  Dimensional analysis of the produced layers reveals that the wound dressing will have a thickness of up to 1-mm (0.1 cm) when cast as a thin layer, but when cast as a thick layer, it will have a thickness that ranges as high as 30-mm or 3 cm.  Thus, at its greatest, the Examiner submits that the produced dressings will possess a maximum of (0.2 mg/cm3)(3 cm) or 0.6 mg/cm2.  While close to the recited range, the Examiner concedes that this mass/area concentration falls short of it.
Despite this shortcoming, the Examiner respectfully maintains the position that the teachings of Durdag raise to the level of a prima facie teaching of obviousness.  MPEP §2144.05(I) states that, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”
MPEP §2144.05(II)(A.) states further that, “[g]enerally, differences in concentration … will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration … is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
MPEP §2144.05(II)(B.) states that, “[i]n order to properly support a rejection on the basis that an invention is the result of “routine optimization [or routine experimentation]”, the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.”
In the instant case, the calculated mass of antimicrobial silver per area disclosed by Durdag appears to have an upper limit of 0.6 mg/cm3 whereas the lower limit of the claimed invention is 1.4 mg/cm3, a slightly-greater than two-fold difference.
The Examiner submits that a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success of producing the claimed invention possessing the claimed concentration of silver, relying upon the teachings of Durdag alone.  Therein, on its face, the Examiner submits that it would have been obvious to try increasing the concentration of a known antimicrobial agent under the reasonable expectation of increasing the available agent to treat a wound and minimize the risk of bacterial infection.  Stated another way, the application of more antimicrobial agent breeds the reasonable expectation of a reduction in the risk of infection in the wound.
Furthermore, the teachings of Patel provide the ordinarily skilled artisan the requisite guidance to motivate one to: a) increase the concentration of antimicrobial agents such as silver within a given layer of a multilayer wound dressing, and b) provide the antimicrobial compound using a concentration gradient.
Patel, like Durdag, is directed to a multilayered antimicrobial-loaded, wound dressing (see e.g., Abstract; Figure 2; claims).  The practiced devices focus primarily on the use of (see e.g., claims).  However, the reference additionally teaches that a full substitute for one or more of the disclosed antimicrobial agents can include such compounds as silver.  Silver is then exemplified as being present in the dressing in amounts which may range from 1-3 wt% of the composition.
1 wt% = 1 part in 100 or 0.01 or 10-2.
Parts-per-million = 1 part in 1,000,000 or 0.000001 or 10-6.
Dividing 0.01/0.000001 = 1/0.0001 = 10,000
Thus, converting weight percent to parts-per-million (ppm) is done by multiplying the weight percent value by 10,000.  Patel discloses that the concentration of silver, in this instance will range from 10,000-30,000 ppm.  See ¶[0054].
Patel also teaches broader concentrations for the antimicrobial agent(s) that may be used in the practiced composition.  Paragraph [0052] teaches that the concentration of the agent(s) will range from about 2,500 to about 30,000 ppm (0.25-3 wt%).  The same passage also teaches that the antimicrobial agent can be present in the dressing in any suitable level which provides an adequate antimicrobial effect and that exemplary concentrations will include, but not be limited to 2,000 ppm, 2,500 ppm, 3,000 ppm, 3,500 ppm, 5,000 ppm, 10,000 ppm, 13,000 ppm, 30,000 ppm, (aka 0.2-3 wt%) and gradients thereof.
The concentration expressed as ppm may also be converted to units of mg/mL.
1 ppm = 1 mg/L
Given that 1L = 1,000 mL; 1 ppm = 1 mg/1,000 mL = 0.001 mg/mL = 0.001 mg/cm3
This provides a concentration conversion factor of: 1 mg/cm3 = 1,000 ppm
Patel is thus considered to teach its antimicrobial agents as being present in the practiced dressing in a range of 2-30 mg/cm3.

For instance, a wound dressing layer having a thickness of 0.5 cm, as disclosed by Durdag, would produce an area concentration ranging from about 1-15 mg/cm2, a range that encompasses the instantly claimed concentration of claim 64.
Next, regarding the limitations of instant claim 67, Durdag teaches in claim 20, a method of treating a wound comprising the application of the practiced wound dressing (e.g., of claim 1).  Application of the wound dressing is such that it is placed in contact with the surface of the wound so that it wicks exudate from the by way of either absorption or negative pressure (see also claims 28 and 29).
Lastly, neither the teachings of Shah nor Durdag appear to address or expressly disclose the limitations recited in claim 72.  Those limitations require that the “powder charge” (i.e., active agent component) further comprise a flowing agent selected from a stearate salt, clay, silica, charcoal, graphite or combinations thereof, and wherein the flowing agent is smaller in particle size that the antimicrobial agent.
The teachings of Patel are considered to remedy this limitation.
Patel, like Shah, is directed to a layered wound dressing whose active-containing layer comprises a first antimicrobial agent and, optionally, a second antimicrobial agent, and a zinc-containing agent (see e.g., Abstract; claim 1).  The multi-layered delivery device is taught and suggested as being structured using a foam matrix.  See ¶[0035].
¶[0055] of the reference and discloses that one of the zinc-containing species that may be incorporated into the wound dressing is zinc stearate.
Patel, as Applicants are likely to argue, does not appear to place any criticality on the selection of zinc stearate, specifically, as it is presented in a list that is about 20 species in length and can be as simple as elemental zinc.  However, the Examiner submits that a person of ordinary skill in the art ahead of the effective filing date of the instant application would have had a reasonable expectation of success in achieving the claimed composition in view of the teaching and suggestion presented in the passage.  Therein, and more critically, Patel guides the skilled artisan to understand that selection of any of the zinc-containing compounds to be combined with the antimicrobial agent(s) will “improve the rate of wound healing, thereby rendering the wound dressing more effective in combating and/or preventing infection, without the necessity of increasing the levels of anti-microbial agent contained therein.”
Thus, while not styled as a “flowing agent” the selection of a zinc-containing compound, such as zinc stearate, allows the skilled artisan to select a stearate salt that provides a improved antimicrobial effect in the treatment of wounds.  To that end, the skilled artisan is presented with clear motivation to modify the teachings of Shah and produce the claimed composition.
Durdag also motivates the skilled artisan to modify the teachings of Shah, disclosing at ¶[0142] that organic and inorganic species of compounds possessing sorptive effects include charcoal, silica, and diatoms, as well as other high-surface area materials and that these compounds are co-formulated with the embedded silver antimicrobial agent(s).
What is not expressly disclosed by either Shah or Patel is that these sorptive particles are smaller in size than the active silver particles of the powder charge component.


    PNG
    media_image4.png
    156
    149
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    149
    474
    media_image5.png
    Greyscale

(Source: www.bbc.co.uk/bitesize/guides/zct4fcw/revision/4)
Thus, what can be readily inferred from Durdag is the inclusion of high-surface area materials such as silica and charcoal, alongside the disclosed silver antimicrobial agent(s) will provide the ordinarily skilled artisan with a reasonable expectation of meeting the limitations of claim 72.
Based on the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, absent a clear showing of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the invention, as claimed.
	
	



Maintained Rejections
The following rejection is maintained from the previous Office Correspondence dated 2 September 2021 since the art that was previously cited continues to read on the amended and previously recited limitations.
	
		
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 58, 59, 61-70, 73, and 74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 53, and 59-69 of copending Application No. 16/630,339 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations of each of the instant claims are discussed above.
The limitations of instant claim 1 are read on by the limitations of copending claim 1.  Similarly, the limitations instantly recited in claims 58, 59 and 61 are read on by copending claim 53.  The key distinction between the instant and copending claims is that copending claims 1 and 53 narrow the compositional definition of the foam material that is used and incorporate product-by-process limitations that discuss reacting isocyanate precursors in order to achieve the recited matrix.  To this end, the narrower copending limitations are considered to read on the more broadly recited instant independent claims.
The remaining instant dependent claims are read on by the remaining copending claims as follows:

Instant claim 63 and copending claim 60 recite the same limitations;
Instant claim 64 and copending claim 61 recite the same limitations;
Instant claim 65 and copending claim 62 recite the same limitations;
Instant claim 66 and copending claim 63 recite the same limitations;
Instant claim 67 and copending claim 64 recite the same limitations;
Instant claim 68 and copending claim 65 recite the same limitations;
Instant claim 69 and copending claim 66 recite the same limitations;
Instant claim 70 and copending claim 67 recite the same limitations;
Instant claim 71 and copending claim 68 recite the same limitations; and
Instant claim 73 and copending claim 69 recite the same limitations.
Based on the disclosure presented in the claims of the copending ‘339 application, the Examiner submits that a person of ordinary skill in the art would have had a reasonable expectation of success in producing the instantly claimed compositions and arriving at the claimed method of treatment.  Given the significant overlap in recited subject matter, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent a clear showing of evidence to the contrary.

Claims 1, 44, 58-70, and 72-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 33, 52-56, 60, 61, 63, 64, 67-72, and 74 of copending Application No. 16/630,402 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations of each of the instant claims are discussed above.

The limitations recited by instant claim 44 reads on copending claim 33 directed to a method of treatment using the wound dressing.
Instant independent claim 58 reads on the copending wound dressing composition of claim 52.  The key distinction between these two claims is that copending claim 52 does not recite the decrease in the amount of powder charge moving away from the wound facing surface.
The remaining instant dependent claims are read on by the remaining copending claims as follows:
Instant claim 59 and copending claim 53 recite the same limitations;
Instant claim 60 and copending claim 54 recite the same limitations;
Instant claim 61 and copending claim 55 recite the same limitations;
Instant claim 71 and copending claim 56 recite the same limitations;
Instant claim 72 and copending claim 60 recite the same limitations;
Instant claim 70 and copending claim 61 recite the same limitations;
Instant claim 62 and copending claim 63 recite the same limitations;
Instant claim 63 and copending claim 64 recite the same limitations;
Instant claim 70 and copending claim 67 recite the same limitations;
Instant claim 64 and copending claim 68 recite the same limitations;
Instant claim 65 and copending claim 69 recite the same limitations;
Instant claim 66 and copending claim 70 recite the same limitations;
Instant claim 67 and copending claim 71 recite the same limitations;

Instant claim 73 and copending claim 74 recite the same limitations.
Based on the disclosure presented in the claims of the copending ‘402 application, the Examiner submits that a person of ordinary skill in the art would have had a reasonable expectation of success in producing the instantly claimed compositions and arriving at the claimed method of treatment.  Given the significant overlap in recited subject matter, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent a clear showing of evidence to the contrary.
These are provisional nonstatutory double patenting rejections because the none of patentably indistinct claims in either of the referenced applications have been patented.

Response to Arguments
Applicants’ response with regard to the above nonstatutory obviousness-type double patenting rejections  has been fully considered, it is not persuasive.
Applicants simply request that the rejections be held in abeyance and provide no supportive reasons for traversing either rejection.
The Examiner, in response, respectfully finds the remarks unpersuasive and maintains both rejections as no allowable subject matter has been reached.

All claims under consideration remain rejected; no claims are allowed.

Conclusion
Applicants’ submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2 December 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615